Case 2:16-cv-06599-JGB-E Document 107-2 Filed 10/05/20 Page 1 of 9 Page ID #:2002




                            Exhibit A
Case 2:16-cv-06599-JGB-E Document 107-2 Filed 10/05/20 Page 2 of 9 Page ID #:2003


   From:               Brad Leimkuhler
   To:                 Michael Manning; Carrie Strand; Joe Manning; Tristan Jankowski; ehill@browngold.com; jweber@browngold.com
   Cc:                 Greg Hurley; Stacy Dominguez; Greg Care
   Subject:            RE: Robles v. Domino"s Pizza LLC Re Meet and Confer on Plaintiff"s Deficient Discovery Responses
   Date:               Monday, August 24, 2020 10:50:27 PM


   Mike,

   Please let me know your availability to meet and confer regarding the referenced letter on
   Wednesday or Thursday this week.

   Regarding the deposition of Plaintiff, please hold 9/14. We will send out a notice. Thanks.

   Regards,
   -Brad

   Bradley J. Leimkuhler
   +1 714-424-8288 | direct
   BLeimkuhler@sheppardmullin.com | Bio


   SheppardMullin
   650 Town Center Drive, 10th Floor
   Costa Mesa, CA 92626-1993
   +1 714-513-5100 | main
   www.sheppardmullin.com | LinkedIn | Twitter


   From: Michael Manning <mike@manninglawoffice.com>
   Sent: Thursday, August 20, 2020 3:31 PM
   To: Carrie Strand <CStrand@sheppardmullin.com>; Joe Manning
   <jmanning@manninglawoffice.com>; Tristan Jankowski <tristanj@manninglawoffice.com>;
   ehill@browngold.com; jweber@browngold.com
   Cc: Greg Hurley <GHurley@sheppardmullin.com>; Brad Leimkuhler
   <BLeimkuhler@sheppardmullin.com>; Stacy Dominguez <SDominguez@sheppardmullin.com>; Greg
   Care <gpc@browngold.com>
   Subject: RE: Robles v. Domino's Pizza LLC Re Meet and Confer on Plaintiff's Deficient Discovery
   Responses

   Hi Brad,

   We are reviewing the letter referenced below and will be available in the next couple of days to
   discuss. In the meantime, with regard to the deposition of plaintiff, we are generally available any
   day beginning 9/2 through and including 9/18 with the exception of 9/10 and 9/15. Are there dates
   in that time frame that work for you?

   Thanks
Case 2:16-cv-06599-JGB-E Document 107-2 Filed 10/05/20 Page 3 of 9 Page ID #:2004




   From: Carrie Strand <CStrand@sheppardmullin.com>
   Sent: Monday, August 10, 2020 4:20 PM
   To: Joe Manning <jmanning@manninglawoffice.com>; Michael Manning
   <mike@manninglawoffice.com>; Tristan Jankowski <tristanj@manninglawoffice.com>;
   ehill@browngold.com; jweber@browngold.com
   Cc: Greg Hurley <GHurley@sheppardmullin.com>; Brad Leimkuhler
   <BLeimkuhler@sheppardmullin.com>; Stacy Dominguez <SDominguez@sheppardmullin.com>
   Subject: Robles v. Domino's Pizza LLC Re Meet and Confer on Plaintiff's Deficient Discovery
   Responses

   Dear Counsel

   Please find attached Defendant’s letter Re Meet and Confer. Hard copy to follow via U.S. Post.

   Should you require anything further please contact me. Thank you very much.

   Carrie Strand | Paralegal
   +1 714-424-8220 | direct
   CStrand@sheppardmullin.com


   SheppardMullin
   650 Town Center Drive, 10th Floor
   Costa Mesa, CA 92626-1993
   +1 714-513-5100 | main
   www.sheppardmullin.com

   Attention: This message is sent by a law firm and may contain information that is privileged or
   confidential. If you received this transmission in error, please notify the sender by reply e-mail and
   delete the message and any attachments.
Case 2:16-cv-06599-JGB-E Document 107-2 Filed 10/05/20 Page 4 of 9 Page ID #:2005


   From:                Brad Leimkuhler
   To:                  Greg Care; Michael Manning; Diana X. Lopez; Greg Hurley; Michael Chilleen
   Cc:                  Joe Manning; Tristan Jankowski; Jessie Weber; Disability Rights; Stacy Dominguez; Eve Hill
   Subject:             RE: Robles V Dominos Pizza Case No: 2:16-cv-06599-JGB-FFM
   Date:                Monday, August 24, 2020 10:50:35 PM


   Greg-
   Following up on our call from last week, we will supplement all of the responses we discussed. We
   will aim to provide those to you by September 8. Thanks.

   Regards,
   -Brad


   Bradley J. Leimkuhler
   +1 714-424-8288 | direct
   BLeimkuhler@sheppardmullin.com | Bio


   SheppardMullin
   650 Town Center Drive, 10th Floor
   Costa Mesa, CA 92626-1993
   +1 714-513-5100 | main
   www.sheppardmullin.com | LinkedIn | Twitter


   From: Greg Care <gpc@browngold.com>
   Sent: Monday, August 17, 2020 5:55 PM
   To: Brad Leimkuhler <BLeimkuhler@sheppardmullin.com>; Michael Manning
   <mike@manninglawoffice.com>; Diana X. Lopez <dianal@manninglawoffice.com>; Greg Hurley
   <GHurley@sheppardmullin.com>; Michael Chilleen <MChilleen@sheppardmullin.com>
   Cc: Joe Manning <jmanning@manninglawoffice.com>; Tristan Jankowski
   <tristanj@manninglawoffice.com>; Jessie Weber <JWeber@browngold.com>; Disability Rights
   <disabilityrights@manninglawoffice.com>; Stacy Dominguez <SDominguez@sheppardmullin.com>;
   Eve Hill <EHill@browngold.com>
   Subject: RE: Robles V Dominos Pizza Case No: 2:16-cv-06599-JGB-FFM

   Good. I will call you on the direct line in your signature block (714-424-8288) then, unless you want
   me to use a different number.

   Thanks,
   Greg

   Gregory Care
   Attorney


   BROWN GOLDSTEIN LEVY
   120 E. Baltimore Street, Suite 1700
   Baltimore, MD 21202
   Tel.:     410.962.1030 x1316
Case 2:16-cv-06599-JGB-E Document 107-2 Filed 10/05/20 Page 5 of 9 Page ID #:2006


   Fax:     410.385.0869
   Email: gpc@browngold.com


   About Brown, Goldstein & Levy, LLP
   Brown, Goldstein & Levy, based in Baltimore, Maryland, handles both civil and criminal litigation and has active practices in many other
   area of the law, including family law, disability rights, and health care. For more information, visit www.browngold.com.

   Please note that this Firm uses an e-mail filter that may affect receipt of certain e-mails. If you believe that we have not received your
   message, please call to confirm receipt of any present and future e-mails.

   CONFIDENTIALITY: This email and any attachments are confidential, except where the e-mail states it can be disclosed; It may also be
   privileged. If received in error, please do not disclose the contents to anyone, but notify the sender by return e-mail and delete this e-
   mail (and any attachments) from your system. Thank you.


   From: Brad Leimkuhler <BLeimkuhler@sheppardmullin.com>
   Sent: Monday, August 17, 2020 6:42 PM
   To: Greg Care <gpc@browngold.com>; Michael Manning <mike@manninglawoffice.com>; Diana X.
   Lopez <dianal@manninglawoffice.com>; Greg Hurley <GHurley@sheppardmullin.com>; Michael
   Chilleen <MChilleen@sheppardmullin.com>
   Cc: Joe Manning <jmanning@manninglawoffice.com>; Tristan Jankowski
   <tristanj@manninglawoffice.com>; Jessie Weber <JWeber@browngold.com>; Disability Rights
   <disabilityrights@manninglawoffice.com>; Stacy Dominguez <SDominguez@sheppardmullin.com>;
   Eve Hill <EHill@browngold.com>
   Subject: RE: Robles V Dominos Pizza Case No: 2:16-cv-06599-JGB-FFM


      SECURITY ALERT: This email is from an external source.

   Let’s do 8/19 at 10:30 a.m. Pacific. Thanks.

   Bradley J. Leimkuhler
   +1 714-424-8288 | direct
   BLeimkuhler@sheppardmullin.com | Bio


   SheppardMullin
   650 Town Center Drive, 10th Floor
   Costa Mesa, CA 92626-1993
   +1 714-513-5100 | main
   www.sheppardmullin.com | LinkedIn | Twitter


   From: Greg Care <gpc@browngold.com>
   Sent: Monday, August 17, 2020 9:29 AM
   To: Michael Manning <mike@manninglawoffice.com>; Brad Leimkuhler
   <BLeimkuhler@sheppardmullin.com>; Diana X. Lopez <dianal@manninglawoffice.com>; Greg Hurley
   <GHurley@sheppardmullin.com>; Michael Chilleen <MChilleen@sheppardmullin.com>
   Cc: Joe Manning <jmanning@manninglawoffice.com>; Tristan Jankowski
   <tristanj@manninglawoffice.com>; Jessie Weber <JWeber@browngold.com>; Disability Rights
   <disabilityrights@manninglawoffice.com>; Stacy Dominguez <SDominguez@sheppardmullin.com>;
   Eve Hill <EHill@browngold.com>
Case 2:16-cv-06599-JGB-E Document 107-2 Filed 10/05/20 Page 6 of 9 Page ID #:2007


   Subject: RE: Robles V Dominos Pizza Case No: 2:16-cv-06599-JGB-FFM

   Brad:

   Please let me know when you are available this week during one of the following dates/times to
   discuss Eve Hill’s July 28, 2020 letter:

            8/18: 9-10:30am PT, 11am-2pm PT
            8/19: 10:30am-2pm PT

   Thanks,
   Greg

   Gregory Care
   Attorney


   BROWN GOLDSTEIN LEVY
   120 E. Baltimore Street, Suite 1700
   Baltimore, MD 21202
   Tel.:     410.962.1030 x1316
   Fax:     410.385.0869
   Email: gpc@browngold.com


   About Brown, Goldstein & Levy, LLP
   Brown, Goldstein & Levy, based in Baltimore, Maryland, handles both civil and criminal litigation and has active practices in many other
   area of the law, including family law, disability rights, and health care. For more information, visit www.browngold.com.

   Please note that this Firm uses an e-mail filter that may affect receipt of certain e-mails. If you believe that we have not received your
   message, please call to confirm receipt of any present and future e-mails.

   CONFIDENTIALITY: This email and any attachments are confidential, except where the e-mail states it can be disclosed; It may also be
   privileged. If received in error, please do not disclose the contents to anyone, but notify the sender by return e-mail and delete this e-
   mail (and any attachments) from your system. Thank you.


   From: Michael Manning <mike@manninglawoffice.com>
   Sent: Friday, August 7, 2020 2:02 PM
   To: Brad Leimkuhler <BLeimkuhler@sheppardmullin.com>; Diana X. Lopez
   <dianal@manninglawoffice.com>; Greg Hurley <GHurley@sheppardmullin.com>; Michael Chilleen
   <MChilleen@sheppardmullin.com>
   Cc: Joe Manning <jmanning@manninglawoffice.com>; Tristan Jankowski
   <tristanj@manninglawoffice.com>; Jessie Weber <JWeber@browngold.com>; Disability Rights
   <disabilityrights@manninglawoffice.com>; Stacy Dominguez <SDominguez@sheppardmullin.com>;
   Eve Hill <EHill@browngold.com>; Greg Care <gpc@browngold.com>
   Subject: RE: Robles V Dominos Pizza Case No: 2:16-cv-06599-JGB-FFM


      SECURITY ALERT: This email is from an external source.

   Hi Brad,
Case 2:16-cv-06599-JGB-E Document 107-2 Filed 10/05/20 Page 7 of 9 Page ID #:2008



   Thanks for this. I’m cc’ing our co-counsel Greg Care and Eve Hill who had been inadvertently left off
   the chain. We’re not available to discuss today but will get back to you shortly regarding our
   availability for Tuesday.

   Thanks


   From: Brad Leimkuhler <BLeimkuhler@sheppardmullin.com>
   Sent: Friday, August 7, 2020 10:11 AM
   To: Diana X. Lopez <dianal@manninglawoffice.com>; Greg Hurley <GHurley@sheppardmullin.com>;
   Michael Chilleen <MChilleen@sheppardmullin.com>
   Cc: Michael Manning <mike@manninglawoffice.com>; Joe Manning
   <jmanning@manninglawoffice.com>; Tristan Jankowski <tristanj@manninglawoffice.com>;
   JWeber@browngold.com; Disability Rights <disabilityrights@manninglawoffice.com>; Stacy
   Dominguez <SDominguez@sheppardmullin.com>
   Subject: RE: Robles V Dominos Pizza Case No: 2:16-cv-06599-JGB-FFM

   Counsel,

   I wanted to write to set up a time to meet and confer on the issues raised in your below
   correspondence. I can do this afternoon after 2pm or I’m available anytime on Tuesday.

   Bradley J. Leimkuhler
   +1 714-424-8288 | direct
   BLeimkuhler@sheppardmullin.com | Bio


   SheppardMullin
   650 Town Center Drive, 10th Floor
   Costa Mesa, CA 92626-1993
   +1 714-513-5100 | main
   www.sheppardmullin.com | LinkedIn | Twitter


   From: Brad Leimkuhler <BLeimkuhler@sheppardmullin.com>
   Sent: Thursday, July 30, 2020 11:12 AM
   To: Diana X. Lopez <dianal@manninglawoffice.com>; Greg Hurley <GHurley@sheppardmullin.com>;
   Michael Chilleen <MChilleen@sheppardmullin.com>
   Cc: Michael Manning <mike@manninglawoffice.com>; Joe Manning
   <jmanning@manninglawoffice.com>; Tristan Jankowski <tristanj@manninglawoffice.com>;
   JWeber@browngold.com; Disability Rights <disabilityrights@manninglawoffice.com>
   Subject: RE: Robles V Dominos Pizza Case No: 2:16-cv-06599-JGB-FFM

   Counsel-

   We are out of the office until Aug 4. We will work a response to this as soon as we return. Thanks.

   Regards,
Case 2:16-cv-06599-JGB-E Document 107-2 Filed 10/05/20 Page 8 of 9 Page ID #:2009


   -Brad

   Bradley J. Leimkuhler
   +1 714-424-8288 | direct
   BLeimkuhler@sheppardmullin.com | Bio


   SheppardMullin
   650 Town Center Drive, 10th Floor
   Costa Mesa, CA 92626-1993
   +1 714-513-5100 | main
   www.sheppardmullin.com | LinkedIn | Twitter


   From: Diana X. Lopez <dianal@manninglawoffice.com>
   Sent: Tuesday, July 28, 2020 4:35 PM
   To: Greg Hurley <GHurley@sheppardmullin.com>; Brad Leimkuhler
   <BLeimkuhler@sheppardmullin.com>; Michael Chilleen <MChilleen@sheppardmullin.com>
   Cc: Michael Manning <mike@manninglawoffice.com>; Joe Manning
   <jmanning@manninglawoffice.com>; Tristan Jankowski <tristanj@manninglawoffice.com>;
   JWeber@browngold.com; Disability Rights <disabilityrights@manninglawoffice.com>
   Subject: Robles V Dominos Pizza Case No: 2:16-cv-06599-JGB-FFM

   Counsel,

   Attached please find correspondence also being sent via US Mail today.

   Thank you,




   Diana P. Lopez
   Operations Manager

   20062 S.W. Birch St., Suite 200 • Newport Beach, CA 92660
   Tel: Office (949) 200-8755 • Fax: (866) 843-8308
   dianal@manninglawoffice.com
   www.ManningLawAPC.com

   PLEASE NOTE: (1) This E-mail (including attachments) is covered by the Electronic
   Communications Privacy Act, 18 USC Sections 2510-2521, is privileged, confidential and
   protected from disclosure. If you have received this e-mail in error or are not the intended
Case 2:16-cv-06599-JGB-E Document 107-2 Filed 10/05/20 Page 9 of 9 Page ID #:2010


   recipient, you may not use, copy or disclose this message or any information contained in or
   with it to anyone. Should this occur, please notify the sender by reply e-mail and delete the
   message in its entirety. The sender does not intend to waive and does not waive any
   privilege(s) or the confidentiality of the message(s) and/or attachment(s); (2) You do not
   become a client of Manning Law, APC or any of its attorneys unless you enter into a written
   agreement signed by you and Manning Law, APC. The agreement must also spell out the
   scope of the work that is to be done. Simply sending an inquiry by mail, telephone, fax, or
   email does not establish an attorney-client relationship with either Manning Law, APC or any
   of its attorneys. Thank you.

   Attention: This message is sent by a law firm and may contain information that is privileged or
   confidential. If you received this transmission in error, please notify the sender by reply e-mail and
   delete the message and any attachments.
